NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2058-17T4


CHRISTA GROSS,

          Plaintiff-Appellant,

v.

FOTINOS ENTERPRISES,

     Defendant-Respondent.
___________________________

                    Argued September 18, 2018 - Decided October 1, 2018

                    Before Judges Currier and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-3354-15.

                    Robert J. Hobbie argued the cause for appellant
                    (Hobbie, Corrigan & Bertucio, PC, attorneys; Robert J.
                    Hobbie, of counsel and on the briefs).

                    Meagan McElroy Nardone argued the cause for
                    respondent (Lamb Kretzer, LLC, attorneys; Meagan
                    McElroy Nardone, on the brief).

PER CURIAM
      Plaintiff Christa Gross appeals from a December 15, 2017 order granting

summary judgment in favor of defendant Fotinos Enterprises. Defendant leased

certain premises to a tenant, Middletown Pancake House, pursuant to a written

lease agreement. Plaintiff, an employee of the restaurant, tripped and fell over

a cinder block used to prop open an exterior door at the restaurant. Plaintiff

argued her fall was a result of defendant's breach of a duty to inspect the

premises pursuant to the lease agreement and failure to enforce the lease

violations. We disagree and affirm.

      Plaintiff worked as a hostess at the restaurant. During the summer months,

the employees of the restaurant would occasionally use a cinder block to prop

open the front door. In September 2013, plaintiff tripped and fell over the cinder

block and sustained injuries to her arm and shoulder. 1 She filed a personal injury

complaint against defendant.

      The written lease agreement contained a provision stating, "[t]enant shall

neither encumber nor obstruct the sidewalks, driveways, yards, entrances,

hallways and stairs, but shall keep and maintain the same in a clean condition,

free from debris, trash, refuse, snow and ice." The parties agree the lease is a


1
   During her deposition, plaintiff testified she tripped over the cinder block,
stored underneath a bench used by patrons waiting to dine at the restaurant, when
she was wiping leaves off the bench.
                                                                           A-2058-17T4
                                        2
triple-net lease, imposing liability on the tenant for all maintenance, repairs,

insurance, taxes, and other charges associated with the property.

      After completing discovery, defendant filed a motion for summary

judgment based on language in the lease agreement, which defendant contends

absolved it from any responsibility for plaintiff's injuries. Plaintiff opposed the

motion, arguing defendant had an obligation to enforce the terms contained in

the lease agreement.    Specifically, plaintiff focused on the lease provision

prohibiting the tenant from placing any encumbrances that interfered with the

use of the property.

      The judge granted defendant's motion for summary judgment. The judge

found defendant had no duty to enforce provisions in the lease. The judge

concluded the lease agreement expressly delegated all responsibility for

maintenance of the leased premises to the tenant.          The judge considered

plaintiff's argument that because a representative of defendant dined at the

restaurant, defendant should have known the tenant was using a cinder block to

prop open the front door, thus "encumbering" the premises in violation of the

lease agreement. The judge noted that while defendant's representative may

have visited the leased premises a few times annually, he was unaware the tenant

was using the cinder block as a doorstop.


                                                                           A-2058-17T4
                                         3
      On appeal, plaintiff contends the judge erred in granting defendant's

motion for summary judgment as defendant had a duty to inspect the property

and enforce any violations of the lease by the tenant.

      We review a grant of summary judgment de novo, applying the same

standard as the trial court. Henry v. N.J. Dep't of Human Servs., 204 N.J. 320,

330 (2010). Summary judgment must be granted if "the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law." R.

4:46-2(c). See also Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995). The "trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special deference." Estate

of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 382 (2010) (quoting

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Having reviewed the record, particularly the terms of the triple net lease,

we agree defendant owed no duty to plaintiff to inspect the premises or enforce

any violations of the lease by the tenant.      The lease agreement clearly and

unambiguously requires the tenant to take responsibility for all aspects of the


                                                                           A-2058-17T4
                                         4
property, including maintenance. The record lacks any evidence that defendant

supervised the tenant's day-to-day operations at the premises or was even aware

the tenant used a cinder block to prop open the restaurant's front door. The

judge's determination is consistent with our decisions in Geringer v. Hartz

Mountain Dev., 388 N.J. Super. 392, 400-01 (App. Div. 2006) (holding the

landlord owed no duty to repair or maintain an interior stairway in the leased

premises where the triple-net lease required the tenant to undertake repair and

maintenance of the leased property) and McBride v. Port Auth. of N.Y. and N.J.,

295 N.J. Super. 521 (App. Div. 1996) (holding the landlord not liable for an

employee's injuries on premises leased to her employer where the landlord

contractually delegated responsibility for maintenance and repair to the tenant -

employer under a written lease).

      The judge correctly found Hopkins v. Fox & Lazo Realtors, 132 N.J. 426,

439 (1993), relied upon by plaintiff in opposition to defendant's motion for

summary judgment, was inapplicable. Unlike the facts in Hopkins, involving

the duty of a real estate broker to potential home purchasers during an open -

house, there is no public interest or other compelling policy reason to impose a

duty on defendant in this case.

      Affirmed.


                                                                         A-2058-17T4
                                       5